DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-15 in the reply, filed on 07/29/2021, is acknowledged. Claims 1-6 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “a tablet compression machine”, in 17th line. It is clear that the citation refers back to the previously cited limitation in 2nd line. However, for the purpose of the claim language consistency, the latter citation, in 17th line, needs to be modified as “the tablet compression machine”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7 recites “proximate feeder platform surface” and “proximate feeder surface” in 6th, 9th, 11th, 13th, 15th, 16th, and 20th lines which render the claim vague and indefinite. The term “proximate” is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites “proximate to the die table” in 15th line which render the claim vague and indefinite. The term “proximate” is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites “approximately parallel”, in 15th line, which renders the claim vague and indefinite. The term “approximately” is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gusack et al. (US 6,312,629) in view of Tang et al. (CN 103499312)
	Gusack et al. (US 6,312,629) disclose a method of preparing pressed articles, comprising the steps of: feeding powder to a bucket using a conveyor; conveying the powder from the first location to a press; pressing the powder in the press and obtaining pressing parameter data; conveying the pressed powder article from the press and controlling the steps of dumping, conveying and pressing of the powder; and storing said pressing parameter data. (See column 7, lines 55-67 and column 8, lines 1-8)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjustable supports (560))]
    PNG
    media_image1.png
    489
    526
    media_image1.png
    Greyscale

Further, Gusack et al. (US ‘629) teach the step of pressing further comprising: placing the powder into a die cavity above the lower ram; and [AltContent: textbox (A tablet compressing machine (640))][AltContent: textbox (Feeder platform )]8, lines 20-25)
[AltContent: textbox (A leveling device comprising a top plate and a bottom plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A feeder platform surface)][AltContent: arrow][AltContent: textbox (A distance sensor (695))][AltContent: arrow][AltContent: textbox (A die table)]
    PNG
    media_image2.png
    542
    779
    media_image2.png
    Greyscale

Moreover, Gusack et al. (US ‘629) disclose lower ram 610 is raised to bring pellet (635), which resulted from powder load (630), to surface level. Shoe (680) is moved into position above lower ram (630), moving pellet (635) aside. Lower ram (610) retracts, drawing in powder load (685) to the die cavity. Also, first pellet (635) is measured by height-sensing gauge (695). (See Figs. 6H-6K and column 6, lines 27-32)
Therefore, as to claim 7, Gusack et al. (US ‘629) teach a method of using a leveling device for leveling a feeder platform relative to a die table of a tablet compression machine (640) to a desired distance, the leveling device comprising: a top plate, a bottom plate, and a distance sensor (695); wherein the top plate and the bottom plates are attached; wherein the top plate and the bottom plate are rigid; wherein the top plate has a top plate surface and a feeder platform surface; wherein the bottom plate has a die table engaging surface to be engaged with the die (610); and wherein the distance sensor (695) are mounted in a non-linear fashion on the feeder platform surface; wherein ; wherein the die table engaging surface and the feeder platform surface are flat and are parallel to the each other; and wherein the die table engaging surface and the feeder platform surface are sized such that when mounted on the tablet compression machine (640), the die table engaging surface is parallel and proximate to the die table and the proximate feeder platform surface is parallel and proximate to the feeder platform in order to level the feeder platform relative to the die table of a tablet compression machine; wherein the method comprises: mounting the leveling device on the tablet compression machine (640); wherein the distance sensor (695) are proximate the feeder platform; wherein the distance sensor (695) are horizontally aligned with the die table; wherein the feeder platform further comprises adjustable supports (560); and adjusting the adjustable supports (560) of the feeder platform to a desired distance, thereby leveling the feeder platform.
Gusack et al. (US ‘629) discloses a distance sensor (695), however, fails to disclose at least three distance sensors, wherein the distance sensors (695) have at least one display shows a "zero" distance value, as claimed in claim 1.
	In the analogous art, Tang et al. (CN ‘312) discloses a process of using a plane parallelism measurement device comprises a square or cylindrical shell (1), an A/D (analogue-to-digital) converter (8), a microcontroller (9), a power supply (10), a display screen (11) and a measurement module, wherein the measurement module comprises three grooves and three distance sensors (3, 5, 7), wherein one distance sensor is fixedly arranged in one groove correspondingly; the three grooves are all positioned on the same plane of the shell (1), and the central points of the three grooves are not arranged on the same line; the three distance sensors (3, 5, 7) are respectively connected with the A/D converter (8); the A/D converter (8) is connected with the microcontroller (9), the power supply (10) and the display screen (11) in sequence; distance is measured by the three distance sensors (3, 5, 7) at the same time and then is processed, and a measurement result is output through the display screen (11). (See the abstract)
[AltContent: textbox (Three distance sensors (3, 5, 7))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (A display screen (11))]
    PNG
    media_image3.png
    218
    646
    media_image3.png
    Greyscale

	
Further, Tang et al. (CN ‘312) teach the parallelism is judged directly and accurately, and the parallelism measurement of planes can be provided very well by utilizing automatic measurement.
Therefore, as to claim 7, Tang et al. (CN ‘312) disclose at least three distance sensors (3, 5, and 7) are mounted in a non-linear fashion wherein the distance sensors (3, 5, 7) have at least one display that is capable to show a "zero" distance value.
	As to claim 14, Tang et al. (CN ‘312) disclose the leveling device is calibrated to read zero on the at least one display with a calibration plate before mounting on the tablet compression machine.
	It would been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to modify a gauging step of height, as taught by Gusack et al. (US ‘629), through providing three distance sensors, instead of only one sensor, in order to enhance an automatic measuring of a parallelism of the planes directly with high accuracy, as suggested by Tang et al. (CN ‘312).
	As to claim 8, Gusack et al. (US ‘629) disclose the bottom plate has a turret notch configured to engage with a turret on the table compression machine (640).
	As to claim 9, Gusack et al. (US ‘629) teach the top plate has a clearance cutout configured to engage with the die table.
claim 10, Gusack et al. (US ‘629) disclose the feeder platform surface is offset from the die table engaging surface, creating an offset gap between the feeder platform and the feeder platform surface.
	As to claim 11, Gusack et al. (US ‘629) teach the die table engaging surface has three or more raised feet.
	As to claim 12, Gusack et al. (US ‘629) disclose the bottom plate has a bottom plate nesting portion.
	As to claim 13, Gusack et al. (US ‘629) teach the adjusting of adjustable supports (560) comprises multiple steps to achieve leveling at the desired distance.
	As to claim 15, Gusack et al. (US ‘629) disclose the adjustable supports are positioned to align with the distanced sensor (695).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morfino (US 7,245,982) disclose a system and a process are disclosed, that are automated and integrated with numerically controlled systems, for measuring, compensating and testing numerically controlled machine tool heads (1) and/or tables. The system comprises: at least one support base (11) equipped with a plurality of distance sensors (14); at least one device (16) of the gage tool type composed of an elongated cylinder (17) that is equipped at one of its ends with connection means (18) for the heads (1) and is equipped at another opposite end with a ball (20), wherein the ball (20) is placed next to the sensors (14) so that they are able, always and in any position, to measure the distance that separates them from the ball (20) and determine thereby the position in the Cartesian space. (See the abstract)
	Therefore, as to claim 7, a method of using a leveling device (1) for leveling a platform relative to a table (11) to a desired distance, the leveling device (1) comprising: a top plate (5), a bottom plate (20), and at least three distance sensors (14); wherein the top plate (5) and the bottom plate (20) are attached; wherein the top plate (5) and the bottom plate (20) are rigid; wherein ; wherein the bottom plate (20) has a die table engaging surface; and wherein the at least three distance sensors (14) are mounted in a non-linear fashion on the platform surface; wherein the at least three distance sensors (14) are linearly adjustable; wherein the table (11) engaging surface and the surface are essentially flat and are parallel to the each other; and wherein the method comprises: mounting the leveling device; wherein the distance sensors (14) are proximate the platform (1); wherein the distance sensors (14) are horizontally aligned with the table (11).
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1754                                                                                                                                                                                            	11/06/2021